DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keiji (JP 2015-162604 A, hereinafter ‘Keiji’).
As to claim 15, Keiji teaches solid-state imaging device (see figure 6), comprising: Page 6 of 10Application No. 16/341,786 Reply to Office Action of September 21, 2021 
a first semiconductor layer (20) including a first photoelectric conversion unit (24) and a first floating diffusion (26); 
a second semiconductor layer (10) including a second photoelectric conversion unit (11) and a second floating diffusion (13); and 
a wiring layer (e.g. 23A, 23B, 14A, 14B) including a wiring electrically connected to the first floating diffusion (26) and the second floating diffusion (13), 
wherein the second semiconductor layer (10) is on the first semiconductor layer (20), and 
the first semiconductor layer (20) is on the wiring layer.
The applicant should note that the terms “first” and “second” are arbitrary designations; “on” is also an arbitrary designation in 3-dimensional space, and merely .


Allowable Subject Matter
Claims 1, 2, and 4-14 are allowable, due to applicant’s amendments incorporating allowable subject matter.

 
Response to Arguments
Applicant’s arguments/comments with respect to the pending claims have been considered, but are moot as the rejection above is for newly-added claim 15.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.


				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812